       5:21-cv-02115-MGL            Date Filed 07/14/21        Entry Number 1-1          Page 1 of 9
                                                                                               EXHIBIT 1




                                                                                                           ELECTRONICALLY FILED - 2021 May 24 11:05 AM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
STATE OF SOUTH CAROLINA                        )       IN THE COURT OF COMMON PLEAS
COUNTY OF ORANGEBURG                           )
                                               )
Leondrai Elliott                               )       C. A. No.: 2021-CP-38-
                       Plaintiff,              )
                                               )
                       v.                      )               SUMMONS
                                               )           (Jury Trial Requested)
Dollar General Corporation, Dolgencorp         )
LLC and Dollar General Store 6558              )
                     Defendants.               )

TO:    DEFENDANTS IN THE ABOVE CAPTIONED CASE:

       YOU ARE HEREBY SUMMONED and required to appear and defend by answering the

Complaint in this action, a copy of which is hereby served upon you, and to serve a copy of your

Answer on the subscribers at their offices, 2100 Poinsett Highway, Suite D, Greenville, SC 29609,

within thirty (30) days after the service hereof, exclusive of the day of such service; and if you fail

to do so, judgment by default will be rendered against you for the relief demanded in the complaint.


                                                       s/Robert C. Childs, III
                                                       Robert C. Childs, III, #1218
                                                       Attorney for Plaintiff
                                                       2100 Poinsett Hwy, Suite D
                                                       Greenville, SC 29609
                                                       (864) 242-9997
                                                       Fax (864) 242-9914
                                                       Robert@LawyerChilds.com

                                                       s/ David Thomas_______________
                                                       Attorney Bar No. 09952
                                                       Attorney for Plaintiffs
                                                       23 Wade Hampton Blvd
                                                       Greenville, SC 29609
                                                       Greenville, SC (864) 271-1707
Date:5/19/2021                                                Fax: (864) 271-6371
Greenville SC                                          david@davidthomaslawfirm.com




                                             Page 1 of 5
        5:21-cv-02115-MGL           Date Filed 07/14/21        Entry Number 1-1        Page 2 of 9
                                                                                              EXHIBIT 1




                                                                                                          ELECTRONICALLY FILED - 2021 May 24 11:05 AM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
 STATE OF SOUTH CAROLINA                       )      IN THE COURT OF COMMON PLEAS
 COUNTY OF ORANGEBURG                          )
                                               )
 Leondrai Elliott                              )      C. A. No.: 2021-CP-38-
                       Plaintiff,              )
                                               )
                       v.                      )               COMPLAINT
                                               )           (Jury Trial Requested)
 Dollar General Corporation, Dolgencorp        )
 LLC and Dollar General Store 6558             )
                      Defendants.              )

                                PARTIES AND BACKGROUND

 The Plaintiff, complaining of the Defendants above named, would respectfully show unto the Court

 as follows:

1.     Plaintiff Leondrai Elliott (hereinafter referred to as “Leondrai”) is a citizen and resident of

       the County of Calhoun, State of South Carolina.

2.     The Defendant Dollar General Corporation, (hereinafter referred to as the “Defendants”) is

       a corporation organized in the state of Tennessee and doing business in the State of South

       Carolina and doing business as Dollar General.

3.     The Defendant, Dolgencorp LLC (hereinafter referred to as “Defendant”) is a wholly

       owned subsidiary of the Defendant Dollar General Corporation which operates various

       stores for the Defendant Dollar General Corporation in the State of South Carolina.

4.     The Defendants operate a Dollar General store at 6508 Charleston Highway, in the County

       of Orangeburg, State of South Carolina known as Dollar General Store 6558 (herein after

       referred to as “The Defendants’ premises”)

5.     On June 19, 2018 Leondrai was shopping at the Defendant’s premises.

6.     Unknown to Leondrai, the area that Leondrai was shopping in on the Defendants’

       premises was in an unsafe and dangerous condition.



                                             Page 2 of 5
      5:21-cv-02115-MGL             Date Filed 07/14/21        Entry Number 1-1       Page 3 of 9
                                                                                           EXHIBIT 1




                                                                                                       ELECTRONICALLY FILED - 2021 May 24 11:05 AM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
7.    The Defendants, their agents and their employees were aware or should have been aware

      of the condition of the area was unsafe and dangerous but failed to take any action

      concerning that condition prior to Leondrai’s entry into the area.

8.    There were no signs, warnings, alerts, mats, carpets, or other safety devices present when

      Leondrai entered the aisle.

9.    The condition of the entry area was not apparent to Leondrai and its condition caused her

      to violently collide with the floor of the entry area.

10.   As a result of the collision with the floor, Leondrai has and will suffer from pain and

      discomfort, medical expenses, mental anguish, lost earnings, and permanent impairment.

11.   The Defendants, their agents and their employees knew or should have known that the

      premises were defective and failed to take any action to warn Leondrai of the dangerous

      condition and failed to remedy the defect in a reasonable period of time.

12.   The Defendants knew or should have known that the premises was not properly cleaned to

      afford safe transit for patrons through areas of the business.

13.   The Defendants, their agents and their employees were grossly negligent, willful, wanton,

      and reckless in the following and other particulars;

          a. In failing to regularly inspect areas of the building for dangerous and defective

              conditions;

          b. In failing to place appropriate safety devices in dangerous and defective areas of

              the business;

          c. In failing to place appropriate warning devices in dangerous and defective areas

              of the business;

          d. In failing to clean the dangerous and defective areas of the business;



                                            Page 3 of 5
       5:21-cv-02115-MGL            Date Filed 07/14/21         Entry Number 1-1        Page 4 of 9
                                                                                             EXHIBIT 1




                                                                                                         ELECTRONICALLY FILED - 2021 May 24 11:05 AM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
           e. In failing to adequately monitor areas of the business;

           f. In failing to implement appropriate training, information, and policies to its agents

                and employees to prevent, detect, and report unsafe conditions; and

           g. In failing to do such things as a reasonably prudent entity would have done under

                the circumstances then and the existing.

14.   Said acts being in violation of the statutory and common laws of the State of South

      Carolina.

15.   All of which were the direct and proximate cause of the Leondrai’s damages alleged

      herein.

16.   Leondrai is informed and believes that he is entitled to judgment against the Defendants

      for the actual damages alleged herein and punitive damages should be awarded.

WHEREFORE, having fully plead, the Plaintiff requests the following:

1.     A jury trial on all issues to triable.

2.     For judgment against the Defendants for actual and punitive damages in an amount to be

       determined by a jury.

3.     For such other and further relief as the court deems just and proper.




                                                         Robert C. Childs, III, #1218
                                                         Attorney for Plaintiff
                                                         2100 Poinsett Hwy, Suite D
                                                         Greenville, SC 29609
                                                         (864) 242-9997
                                                         Fax (864) 242-9914
Greenville, South Carolina                               Robert@LawyerChilds.com
Date: 05/19/2021

                                                         s/ David Thomas_______________
                                                         Attorney Bar No. 09952

                                                Page 4 of 5
5:21-cv-02115-MGL   Date Filed 07/14/21   Entry Number 1-1     Page 5 of 9
                                                                    EXHIBIT 1




                                                                                ELECTRONICALLY FILED - 2021 May 24 11:05 AM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
                                    Attorney for Plaintiffs
                                    23 Wade Hampton Blvd
                                    Greenville, SC 29609
                                    Greenville, SC (864) 271-1707
                                    Fax: (864) 271-6371
                                    david@davidthomaslawfirm.com




                           Page 5 of 5
                                  ELECTRONICALLY FILED - 2021 Jun 23 2:23 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
                      EXHIBIT 1
Page 6 of 9
Entry Number 1-1
Date Filed 07/14/21
5:21-cv-02115-MGL
                                  ELECTRONICALLY FILED - 2021 Jun 23 2:23 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
                      EXHIBIT 1
Page 7 of 9
Entry Number 1-1
Date Filed 07/14/21
5:21-cv-02115-MGL
                                  ELECTRONICALLY FILED - 2021 Jun 23 2:34 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
                      EXHIBIT 1
Page 8 of 9
Entry Number 1-1
Date Filed 07/14/21
5:21-cv-02115-MGL
                                  ELECTRONICALLY FILED - 2021 Jun 23 3:54 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800578
                      EXHIBIT 1
Page 9 of 9
Entry Number 1-1
Date Filed 07/14/21
5:21-cv-02115-MGL
